DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 05/21/2021, has been received, entered and made of record. Currently, claims 1-19 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 and 09/15/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Laid-open Patent Application No. 2005-280856 on page 1 of the specification.
Reference Japanese Laid-open Patent Application No. 2005-280856 is a general background reference(s) covering an image forming apparatus comprising a sheet guiding member structured so that sheets of recording medium can be stacked on its top surface. This sheet guiding member is positioned on the top side of the sheet stacking portion which is on the top side of the image forming apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 7-8,11-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto US 2014/0029998 A1.

Referring to claim 1, Takemoto discloses a sheet discharging apparatus (fig.1, sheet discharge device 17) comprising: 
     a discharging portion (fig.3, sheet discharge port 122), provided with a nip portion (fig.3, nip between rollers 124 and 126) in which a sheet is nipped and configured to discharge the sheet through said nip portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged onto the sheet tray 141 through the sheet discharge port 122 provided with a nip portion between the discharge rollers 124 and the driven rollers 126 in the sheet discharge device 17); 
     a sheet supporting portion (fig.1, sheet tray 141) configured to support the sheet discharged by said discharging portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged onto the sheet tray 141 through the sheet discharge port 122 provided with a nip portion between the discharge rollers 124 and the driven rollers 126 in the sheet discharge device 17); and 
      a guide portion (figs.4 and 6, assembly of items 71-76) provided opposed to an upper surface of the sheet fed out of said nip portion (figs.11A-C) (Note: items 71-76 are provided opposed to an upper surface of the sheet fed out of the nip portion between the discharge rollers 124 and the driven rollers 126), 
            wherein said guide portion includes a fixed restricting portion (fig.4, attachment auxiliary member 73 or attachment auxiliary member 74; fig.6, attachment auxiliary member 74) configured to restrict a rear end of the sheet with respect to a sheet discharging direction to moving upward away from an extension line in the sheet discharging direction of said nip portion after passing through said nip portion (figs.11A-C, [0057], and [0076]-[0079]) (Note: attachment auxiliary member 74 is provided with a guide rib 74b configured to guide the leading end of the sheet in the sheet discharge direction toward a predetermined contact position of the second pressing member 72 in a such way that a rear end of the sheet is restricted to moving upward away from an extension line (fig.11A, discharge path line 127) in the sheet discharging direction of the nip portion between the discharge rollers 124 and the driven rollers 126 after passing through said nip portion). 

Referring to claim 2, Takemoto discloses a sheet discharging apparatus according to claim 1, wherein said guide portion is attachable to and detachable from a main assembly provided with said discharging portion (figs.4-6 and [0050]) (Note: the assembly of items 71-76 is attachable to and detachable from a frame 70 (main assembly) that also holds the sheet discharge port 122 provided with the nip portion between the discharge rollers 124 and the driven rollers 126). 

Referring to claim 3, Takemoto discloses a sheet discharging apparatus according to claim 1, wherein said guide portion includes a rotatable member (figs. 4 and 6, first pressing member 71 or second pressing member 72) rotatably supported by said restricting portion about a rotational shaft provided upward the extension line in the sheet discharging direction of said nip portion ([0057] and [0059]) (Note: the first 
      wherein said rotatable member rotates by pressing of the sheet discharged by said discharging portion, and projects downward the extension line in the sheet discharging direction of said nip portion in a non-contact state with the sheet to be discharged out of said discharging portion (figs.11A-C and 13A-B and [0076]-[0090]) (Note: the pressing member (71 or 72) rotates by pressing of the sheet discharged by said discharging portion, and projects downward the extension line in the sheet discharging direction of said nip portion in a non-contact state with the sheet to be discharged out of said discharging portion). 

Referring to claim 7, Takemoto discloses a sheet discharging apparatus according to claim 1, wherein said guide portion includes a destaticization member (fig.6, electrostatic remover 76) configured to eliminate electric charge from the sheet discharged out of said discharging portion ([0055]-[0056]) (Note: the reference discloses an electrostatic remover 76 for removing static electricity from the sheet discharged out of the sheet discharge port 122). 

Referring to claim 8, Takemoto discloses a sheet discharging apparatus according to claim 7, wherein at least a prat of said restriction portion is provided between said nip portion and said destaticization member (fig.6) (Note: the guide rib 74b (prat) of the attachment auxiliary member 74 is provided between the nip portion and the electrostatic remover 76). 

Referring to claim 11, Takemoto discloses a sheet discharging apparatus (fig.1, sheet discharge device 17) comprising: 
     a discharging portion (fig.3, sheet discharge port 122), provided with a nip portion (fig.3, nip between rollers 124 and 126) in which a sheet is nipped, configured to discharge the sheet through said nip portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged onto the sheet tray 141 through the sheet discharge port 122 provided with a nip portion between the discharge rollers 124 and the driven rollers 126 in the sheet discharge device 17); 
      a sheet supporting portion (fig.1, sheet tray 141) configured to support the sheet discharged by said discharging portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged onto the sheet tray 141 through the sheet discharge port 122 provided with a nip portion between the discharge rollers 124 and the driven rollers 126 in the sheet discharge device 17); 
      a restricting portion (fig.4, attachment auxiliary member 73 or attachment auxiliary member 74; fig.6, attachment auxiliary member 74) provided opposed to an upper surface of the sheet fed out of said nip portion and configured to restrict a rear end of the sheet with respect to a sheet discharging direction to moving upward away (figs.11A-C, [0057], and [0076]-[0079]) (Note: items 73 and 74 are provided opposed to an upper surface of the sheet fed out of the nip portion between the discharge rollers 124 and the driven rollers 126, wherein attachment auxiliary member 74 is provided with a guide rib 74b configured to guide the leading end of the sheet in the sheet discharge direction toward a predetermined contact position of the second pressing member 72 in a such way that a rear end of the sheet is restricted to moving upward away from an extension line (fig.11A, discharge path line 127) in the sheet discharging direction of the nip portion between the discharge rollers 124 and the driven rollers 126 after passing through said nip portion); and 
      a rotatable member (figs. 4 and 6, first pressing member 71 or second pressing member 72) rotatably supported by said restricting portion about a rotational shaft provided upward the extension line in the sheet discharging direction of said nip portion ([0057] and [0059]) (Note: the first attachment auxiliary member 73 is provided with a pivot shaft 73a configured to pivotally support the first pressing member 71 and the second attachment auxiliary member 74 is provided with a pivot shaft 74a configured to pivotally support the second pressing member 72; wherein the first pressing member 71 and the second pressing member 72 are disposed on the downstream side of the discharge rollers 124 and of the driven rollers 126, which serve as a discharge portion, in the sheet discharge direction at positions respectively corresponding to both ends of a sheet in a sheet width direction). 

Referring to claim 12, Takemoto discloses a sheet discharging apparatus according to claim 11, wherein said restricting portion (fig.4, attachment auxiliary member 73 or attachment auxiliary member 74; fig.6, attachment auxiliary member 74) and said rotatable member (figs. 4 and 6, first pressing member 71 or second pressing member 72) are integrally removable from said discharging portion (figs.6-10, [0058]-[0070] and [0104]) (Note: the attachment auxiliary member 73, attachment auxiliary member 74, pressing member 71 and pressing member 72 are attached to the sheet discharge device by pivot shafts and thus removable). 

Referring to claim 14, the same ground of rejection provided for claim 7 is applicable herein.    
Referring to claim 15, the same ground of rejection provided for claim 8 is applicable herein.    

Referring to claim 17, Takemoto discloses an image forming apparatus (fig.3, image forming apparatus 1) comprising: 
      an image forming portion (fig.3, image forming assembly 30) configured to form an image on a sheet ([0035]) (Note: apparatus body 10 houses therein the image forming assembly 30 for forming an image on a sheet); 
      a discharging portion (fig.3, sheet discharge port 122) provided with a nip portion (fig.3, nip between rollers 124 and 126) in which the sheet on which the image is formed by said image forming apparatus is nipped and configured to discharge the sheet through said nip portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged 
       a sheet supporting portion (fig.1, sheet tray 141) configured to support the sheet discharged by said discharging portion ([0028]-[0029] and [0046]) (Note: a sheet is discharged onto the sheet tray 141 through the sheet discharge port 122 provided with a nip portion between the discharge rollers 124 and the driven rollers 126 in the sheet discharge device 17); and 
      a guide portion (figs.4 and 6, assembly of items 71-76) provided opposed to an upper surface of the sheet fed out of said nip portion (figs.11A-C) (Note: items 71-76 are provided opposed to an upper surface of the sheet fed out of the nip portion between the discharge rollers 124 and the driven rollers 126), 
       wherein said guide portion includes a fixed restricting portion (fig.4, attachment auxiliary member 73 or attachment auxiliary member 74; fig.6, attachment auxiliary member 74) configured to restrict a rear end of the sheet with respect to a sheet discharging direction to moving upward away from an extension line in the sheet discharging direction of said nip portion after passing through said nip portion (figs.11A-C, [0057], and [0076]-[0079]) (Note: attachment auxiliary member 74 is provided with a guide rib 74b configured to guide the leading end of the sheet in the sheet discharge direction toward a predetermined contact position of the second pressing member 72 in a such way that a rear end of the sheet is restricted to moving upward away from an extension line (fig.11A, discharge path line 127) in the sheet discharging direction of . 

Claim Rejections - 35 USC § 103
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Onishi US 2012/0112402 A1.   
Referring to claim 4, Takemoto discloses a sheet discharging apparatus according to claim 3, except wherein said rotatable member configured to contact the sheet supported by said sheet supporting portion and rotate depending on an amount of the sheet supported by said supporting portion, and wherein said sheet discharging apparatus further comprises a detecting portion configured to change a detecting signal depending on a rotational angel of said rotatable member. 
     However, in the same field of endeavor of sheet discharging apparatus art, Onishi discloses a teaching wherein said rotatable member (fig.6, sheet presser member 61) configured to contact the sheet supported by said sheet supporting portion (fig.6, sheet delivery tray 60) and rotate depending on an amount of the sheet supported by said supporting portion (fig.6), and wherein said sheet discharging apparatus further comprises a detecting portion (fig.7, full-load detecting member 70a) configured to ([0065]-[0068] and [0071]) (Note: As the stacking amount of the sheets P on the sheet delivery tray 60 becomes larger, the sheet presser member 61 is pushed by the upper surface of the sheet P so as to gradually pivot toward the downstream side in the sheet delivery direction, and hence the sheet presser member 61 abuts against the full-load detecting member 70a when the sheet presser member 61 swings by a predetermined angle, and then, the full-load detecting member 70a upwardly swings together with the sheet presser member 61. when the full-load detecting member 70a swings up to a predetermined position (detecting position), the light blocking plate 67 reaches the uppermost position of the guide groove 69 so as to block the light in the detecting portion of the upper surface detecting sensor 65. As a result, it is determined that the sheet delivery tray 60 is in a full-load state, and the operation panel 26 displays an alert message).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the sheet discharging apparatus of Takemoto with the teaching of Onishi wherein said rotatable member configured to contact the sheet supported by said sheet supporting portion and rotate depending on an amount of the sheet supported by said supporting portion, and wherein said sheet discharging apparatus further comprises a detecting portion configured to change a detecting signal depending on a rotational angel of said rotatable member. The suggestion/motivation for doing so would have been to notify user in advance that there is a fear that the sheet delivery port 53 may be blocked by (see Onishi, [0068]).

10.    Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Ninomiya US 2010/0301546 A1.
Referring to claim 19, Takemoto discloses a sheet discharging apparatus according to claim 17, wherein said image forming apparatus includes an image bearing member, a transferring portion configured to transfer a toner image formed on said image bearing member to an image surface of the sheet and a fixing portion configured to fix the toner image transferred to the image surface by heating ([0035]-[0043]) (Note: the reference discloses a photosensitive drums 321 (image bearing member), toners from the respective photosensitive drums 321 are formed one over the other onto the outer surface of the intermediate transfer belt 331 (primary transfer), the nip portion between the drive roller 332 and the secondary transfer roller 35 serves as a secondary transfer portion 35A for transferring a full-color toner image formed on the intermediate transfer belt 331 onto a sheet, and sheet having a toner image transferred by secondary transfer in the secondary transfer portion 35A undergoes a fixing process by application of heat and pressure thereto, while passing through the fixing nip portion. Thus, the toner image is fixed on the sheet surface).
    Takemoto fails to discloses wherein said sheet discharging apparatus discharges the sheet with the image surface thereof facing downward.
    However, in the same field of endeavor of sheet discharging apparatus art, Ninomiya discloses a teaching wherein said sheet discharging apparatus discharges the sheet ([0022]) (Note: the reference discloses the sheet S is discharged onto the face-down discharge tray 17 by a face-down discharge roller 19, including a driving source (not shown), and a driven roller 25 rotated in accordance with the rotation of the face-down discharge roller 19 while being in press contact with the face-down discharge roller 19).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the sheet discharging apparatus of Takemoto with the teaching of Ninomiya wherein said sheet discharging apparatus discharges the sheet with the image surface thereof facing downward. The suggestion/motivation for doing so would have been an engineering design.
Allowable Subject Matter
11.    Claims 5, 6, 9, 10, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675